 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 1 of 15 PageID #: 375




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 APS TECHNOLOGY, INC.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )
         v.                                        )
                                                       C.A. No. 19-1166 (MN)
                                                   )
 VERTEX DOWNHOLE, INC. and                         )
 VERTEX DOWNHOLE, LTD.,                            )
                                                   )
                        Defendants.                )

                                     MEMORANDUM ORDER

       At Wilmington this 29th day of July 2020:

       As announced at the hearing on July 23, 2020, IT IS HEREBY ORDERED that Defendants

Vertex Downhole, Inc. and Vertex Downhole, Ltd.’s (collectively, “Defendants”) Motion to

Dismiss (D.I. 14) is DENIED.

       Defendants moved to dismiss the First Amended Complaint (D.I. 16) pursuant to Federal

Rule of Civil Procedure 12(b)(6), alleging that claims 2-6 of U.S. Patent No. 6,714,138 (“the ’138

Patent”) are invalid as claiming ineligible subject matter under 35 U.S.C. § 101. In their motion,

Defendants also seek dismissal of Plaintiff’s allegations of direct, indirect and willful infringement

under Rule 12(b)(6) as insufficiently pled under Iqbal / Twombly. Defendants’ motion was fully

briefed as of November 13, 2019 (see D.I. 20, 21 & 22), and the Court received further submissions

regarding which Supreme Court or Federal Circuit case each party contends is analogous to the

claims at issue in Defendants’ motion as related to the § 101 arguments (see D.I. 46 & 47). The

Court carefully reviewed all submissions in connection with Defendants’ motion, heard oral

argument on July 23, 2020 and applied the following legal standards in reaching its decision:
 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 2 of 15 PageID #: 376




I.      LEGAL STANDARDS

        A.      Motion to Dismiss for Failure to State a Claim

        In ruling on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

must accept all well-pleaded factual allegations in the complaint as true and view them in the light

most favorable to the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept

as true allegations that contradict matters properly subject to judicial notice or by exhibit,’ such as

the claims and the patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873

F.3d 905, 913 (Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927,

931 (Fed. Cir. 2014)). Dismissal under Rule 12(b)(6) is only appropriate if a complaint does not

contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “[P]atent

eligibility can be determined at the Rule 12(b)(6) stage . . . when there are no factual allegations

that, taken as true, prevent resolving the eligibility question as a matter of law.” Aatrix Software,

Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

        B.      Patent-Eligible Subject Matter

        Section 101 of the Patent Act provides that anyone who “invents or discovers any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof” may obtain a patent. 35 U.S.C. § 101. The Supreme Court has long

recognized three exceptions to the broad categories of subject matter eligible for patenting under

§ 101: laws of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank Int’l,

573 U.S. 208, 216 (2014).         These three exceptions “are ‘the basic tools of scientific and




                                                    2
 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 3 of 15 PageID #: 377




technological work’ that lie beyond the domain of patent protection.” Ass’n for Molecular

Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013) (quoting Mayo Collaborative Servs.

v. Prometheus Labs., Inc., 566 U.S. 66, 77-78 (2012)); see also Alice, 573 U.S. at 216. A claim to

any one of these three categories is directed to ineligible subject matter under § 101. “[W]hether

a claim recites patent eligible subject matter is a question of law which may contain underlying

facts.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).

       Courts follow a two-step “framework for distinguishing patents that claim laws of nature,

natural phenomena, and abstract ideas from those that claim patent-eligible applications of those

concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. First, at step one, the Court

determines whether the claims are directed to one of the three patent-ineligible concepts. Alice,

573 U.S. at 217. If the claims are not directed to a patent-ineligible concept, “the claims satisfy

§ 101 and [the Court] need not proceed to the second step.” Core Wireless Licensing S.A.R.L. v.

LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). If, however, the Court finds that the claims

at issue are directed a patent-ineligible concept, the Court must then, at step two, search for an

“inventive concept” – i.e., “an element or combination of elements that is ‘sufficient to ensure that

the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

itself.’” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73).

               1.      Step One of the Alice Framework

       At step one of Alice, “the claims are considered in their entirety to ascertain whether their

character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (step one looks at the “focus of the claimed

advance over the prior art” to determine if the claim’s “character as a whole” is to ineligible subject




                                                  3
 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 4 of 15 PageID #: 378




matter). In performing step one of Alice, the Court should be careful not to oversimplify the claims

or the claimed invention because, at some level, all inventions are based upon or touch on abstract

ideas, natural phenomena, or laws of nature. Alice, 573 U.S. at 217; see also McRO, Inc. v. Bandai

Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016). “At step one, therefore, it is not

enough to merely identify a patent-ineligible concept underlying the claim; [courts] must

determine whether that patent-ineligible concept is what the claim is ‘directed to.’” Rapid Litig.

Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

               2.      Step Two of the Alice Framework

       At step two of Alice, in searching for an inventive concept, the Court looks at the claim

elements and their combination to determine if they transform the ineligible concept into

something “significantly more.” Alice, 573 U.S. at 218; see also McRO, 837 F.3d at 1312. This

second step is satisfied when the claim elements “involve more than performance of ‘well-

understood, routine, [and] conventional activities previously known to the industry.’” Berkheimer,

881 F.3d at 1367 (citation and internal quotation marks omitted); see also Mayo, 566 U.S. at 73.

“The inventive concept inquiry requires more than recognizing that each claim element, by itself,

was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.” Bascom Glob. Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). Whether claim elements or their combination

are well-understood, routine, or conventional to a person of ordinary skill in the art is a question

of fact. Berkheimer, 881 F.3d at 1368.

       At both steps of the Alice framework, courts often find it useful “to compare the claims at

issue with claims that have been considered in the now considerably large body of decisions

applying § 101.” TMI Sols. LLC v. Bath & Body Works Direct, Inc., C.A. No. 17-965-LPS-CJB,




                                                 4
 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 5 of 15 PageID #: 379




2018 WL 4660370, at *5 (D. Del. Sept. 28, 2018) (citing Amdocs (Israel) Ltd. v. Openet Telecom,

Inc., 841 F.3d 1288, 1294 (Fed. Cir. 2016)); see also Enfish, LLC v. Microsoft Corp., 822 F.3d

1327, 1334 (Fed. Cir. 2016).

       C.      Pleading Direct Infringement

       Liability for direct infringement arises under 35 U.S.C. § 271(a) when a party, without

authorization, “makes, uses, offers to sell, or sells any patented invention, within the United States

or imports into the United States any patented invention during the term of the patent.” The

activities set forth in § 271(a) do not result in direct infringement unless the accused product

embodies the complete patented invention. See Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d

1246, 1252 & n.2 (Fed. Cir. 2000). Therefore, to state a claim of direct infringement sufficient to

withstand a motion to dismiss, a plaintiff must plead facts that plausibly suggest that the accused

product meets each limitation of the asserted claim(s). See TMI Sols. LLC v. Bath & Body Works

Direct, Inc., C.A. No. 17-965-LPS-CJB, 2018 WL 4660370, at *9 (D. Del. Sept. 28, 2018).

       The Federal Circuit recently provided guidance on pleading direct infringement under

Iqbal / Twombly. See generally Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256 (Fed.

Cir. 2018). In Disc Disease, the Federal Circuit reversed the district court’s dismissal of plaintiff’s

direct infringement claims, finding that the plaintiff’s allegations were sufficient under the

plausibility standard of Iqbal and Twombly because the complaint specifically identified the three

accused products and alleged that the accused products met “each and every element of at least

one claim” of the asserted patents, either literally or equivalently. Disc Disease, 888 F.3d at 1260.

Following Disc Disease, another court in this District similarly found that a plaintiff plausibly

pleaded an infringement claim where the complaint specifically identified the infringing product

and alleged “that it practices each limitation of at least one claim in” the relevant patents. Promos




                                                  5
    Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 6 of 15 PageID #: 380




Tech., Inc. v. Samsung Elec. Co., No. 18-307-RGA, 2018 WL 5630585, at *4 (D. Del. Oct. 31,

2018); see also AgroFresh Inc. v. Hazel Techs., Inc., No. 18-1486-MN, 2019 WL 1859296, at *2

(D. Del. Apr. 25, 2019) (applying Disc Disease to find allegations of direct infringement

sufficiently pled); DoDots Licensing Sols. LLC v. Lenovo Holding Co., No. 18-98-MN, 2018 WL

6629709, at *2 (D. Del. Dec. 19, 2018) (same). 1

        D.     Pleading Induced and Contributory Infringement

        Induced infringement under § 271(b) requires that “the alleged inducer knew of the patent,

knowingly induced the infringing acts, and possessed a specific intent to encourage another’s

infringement of the patent.” Vita-Mix Corp. v. Basic Holding, Inc., 581 F.3d 1317, 1328 (Fed. Cir.

2009). To give rise to inducement liability, the accused infringer must know that the induced acts

constitute infringement of another’s patent. Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S.

754, 766 (2011). Therefore, to state a claim of inducement sufficient to withstand a motion to

dismiss, a plaintiff must plead facts that plausibly support an inference that the accused inducer

“specifically intended [another] to infringe the [patent] and knew that the [induced] acts constituted

infringement.” Bill of Lading, 681 F.3d at 1339. A plaintiff must also plead facts that support an

inference that an underlying act of direct infringement has occurred. See id. at 1336; see also

Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1326 (Fed. Cir. 2004) (“There can be

no inducement or contributory infringement without an underlying act of direct infringement.”).

        To state a claim for contributory infringement, a plaintiff must plausibly allege that “a party

sells or offers to sell, a material or apparatus for use in practicing a patented process, and that

‘material or apparatus’ is material to practicing the invention, has no substantial non-infringing




1
        The legal standard for direct infringement set forth in this Memorandum Order is derived
        from the Court’s opinions in DoDots and AgroFresh.


                                                  6
 Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 7 of 15 PageID #: 381




uses, and is known by the party ‘to be especially made or especially adapted for use in an

infringement of such patent.’” Bill of Lading, 681 F.3d at 1337 (quoting 35 U.S.C. § 271(c)). As

with inducement, contributory infringement requires that the accused infringer know of the patent

and its direct infringement. See Aro Mfg. Co. v. Convertible Top Replacement Co., 377 U.S. 476,

488 (1964). To sufficiently state a claim for contributory infringement, a plaintiff must also “plead

facts that allow an inference that the components sold or offered for sale have no substantial non-

infringing uses.” Bill of Lading, 681 F.3d at 133.

       E.      Pleading Willful Infringement

       In the context of willful infringement, the Federal Circuit recently explained that a finding

of willfulness requires “no more than deliberate or intentional infringement.” Eko Brands, LLC v.

Adrian Rivera Maynez Enterprises, Inc., 946 F.3d 1367, 1378 (Fed. Cir. 2020) (quoting Halo

Elecs. v. Pulse Elecs., Inc., — U.S. —, 136 S. Ct. 1923, 1934 (2016)). Therefore, to state a claim

of willful infringement to withstand a motion to dismiss, a plaintiff must plausibly allege that the

accused infringer deliberately or intentionally infringed a patent-in-suit after obtaining knowledge

of that patent and its infringement. See, e.g., NNCrystal US Corp. v. Nanosys, Inc., No. 19-1307-

RGA, 2020 WL 616307, at *4 (D. Del. Feb. 10, 2020) (“To plead a claim of willful infringement,

the complaint must allege that the accused infringer knew of the patent-in-suit, and knowingly or

intentionally infringed the patent after acquiring that knowledge.” (citing Eko, 946 F.3d at 1367)).

II.    THE COURT’S RULING

       The ruling to deny Defendants’ motion to dismiss under Rule 12(b)(6) was announced from

the bench at the conclusion of the hearing as follows:

               . . . I am prepared to rule on the pending motions. I will not be
               issuing a written opinion, but I will issue an order stating my rulings.
               As I have done in other cases, before I get to the rulings, I want to
               emphasize that although I am not issuing a written opinion, we have



                                                  7
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 8 of 15 PageID #: 382




          followed a full and thorough process before making the decision I
          am about to state. There was briefing on the pending motion, there
          were some additional submissions, including those discussing what
          was viewed as the most analogous case, and there has been oral
          argument here today. All of the submissions and the arguments have
          been carefully considered.

                   Now as to my ruling. I am not going to read into the record
          my understanding of Section 101 law or the applicable pleading
          standards. I have a legal standard section that I have included in
          earlier opinions, including in Innovative Global Systems, LLC v.
          Keep Truckin, Inc., C.A. No. 19-641. I incorporate that law and
          adopt it into my ruling today and I will also set it out in the order
          that I issue.

                 There is one patent at issue – U.S. Patent No. 6,714,138,
          which generally relates to methods and apparatuses for sending
          information between the surface and a location below ground (i.e.,
          in a well) using pulses. The only claims asserted in this litigation
          are method claims 2 through 6.

                  Defendants have moved to dismiss pursuant to Rule
          12(b)(6), arguing that the asserted claims are directed to patent-
          ineligible subject matter. Defendants have also moved to dismiss
          for failure to state a claim for direct infringement, indirect
          infringement and willful infringement. After reviewing the entire
          record, hearing argument, and applying the law as I understand it, I
          am going to deny the motion.

                 First, I want to address the 101 issues and the
          representativeness of the claims discussed.

                  Defendants treat claim 2 as representative of the five
          asserted claims and explained how the asserted claims are all
          directed to the same invention.

                 [Claim 2 of the ’138 Patent recites:

                 2. A method for transmitting information from a
                 portion of a drill string operating at a down hole
                 location in a well bore to a location proximate the
                 surface of the earth, a drilling fluid flowing through
                 said drill string, comprising the steps of:
                     a) generating pressure pulses in the drilling fluid
                       at said down hole location that propagate to
                       said surface location, said pressure pulses


                                           8
    Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 9 of 15 PageID #: 383




                              being encoded with said information to be
                              transmitted;
                            b) controlling at least one characteristic of said
                              generated pressure pulses in situ at said down
                              hole location; and
                            c) transmitting instructional information from
                              said surface location to said down hole location
                              for    controlling     said    pressure    pulse
                              characteristic, and wherein the step of
                              controlling said pressure pulse characteristic
                              comprises controlling said characteristic based
                              upon said transmitted instruction.]

                        In Plaintiff’s brief, it disputed that claim 2 is representative
                of claims 3 through 6, but did not really articulate why it is not. And
                here today, Plaintiff initially conceded that claim 2 is representative
                of claims 3 through 6, but then argued that claims 3 and 4 were not
                ineligible even if claim 2 were, again without much explanation.

                        Here, I agree with Defendants as to the representativeness of
                claim 2. Although it may be Defendants’ burden to show invalidity
                for each claim, the Court does not understand Federal Circuit
                precedent to suggest that Plaintiff can simply say it does not agree
                as to representativeness and refuse to provide any “meaningful
                argument” for why the rest of the claims are not fairly represented
                by the claim identified by Defendants.[2] That being said, however,
                given my ruling that claim 2 is not ineligible [on the current record],
                I don’t think representativeness is really in question.

                        Next, I turn to Step 1 of Alice. Defendants say claim 2 is
                directed to the abstract idea of “data transmission,”[3] whereas
                Plaintiff argues that it is directed to a “specific mud pulse telemetry
                system used in drilling” that uses “concrete, tangible elements” such
                as the drill string and drilling fluid to control the pressure pulses that




2
        See, e.g., Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (“Courts may treat
        a claim as representative in certain situations, such as if the patentee does not present any
        meaningful argument for the distinctive significance of any claim limitations not found in
        the representative claim or if the parties agree to treat a claim as representative.”).
3
        (D.I. 20 at 5).


                                                    9
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 10 of 15 PageID #: 384




             convey information at a downhole location.[4] Plaintiff also asserts
             that claim 2 is to an “improvement to mud telemetry systems.”[5]

                     I am struggling here as to whether the claims are directed to
             an abstract idea or instead to improvements in a particular method
             of communicating information about a drilling process and using
             that to control the operation using wireless mud telemetry, which
             may fall into the category of technological improvement as was the
             case in Enfish, Core Wireless, Data Engines and other similar cases.
             This struggle is exacerbated by the broad abstract idea advanced by
             Defendants – i.e., simply “data transmission.”

                     I take Defendants’ point that the claims focus on data
             transmission, and that that transmission is claimed using largely
             functional limitations. The Federal Circuit has emphasized that
             functional limitations can suggest that a claim is directed to an
             abstract idea when these limitations show that the focus of the claim
             is merely a result instead of how to achieve that result.[6]

                      That being said, I tend to agree with Plaintiff that Defendants
             have oversimplified the claim to an improper level of abstraction.
             Plaintiff notes that the prior art systems were unable to achieve in
             situ control of the pressure pulses, instead relying on a cessation of
             the drilling process and manual adjustment by a worker.[7] This
             manual adjustment was often necessary in the prior art systems
             because information transmission becomes more difficult as the
             drilling process progresses to distances farther from the surface –
             e.g., attenuation of the pulses as distance increases and interference
             signals from the drilling process, to name a few.[8] These assertions
             find support in the background portion of the specification. And the
             purportedly inventive solution to this problem is using the mud pulse
             telemetry itself to transmit information to control the pressure pulses
             in situ, instead of stopping the process as was the case previously.
             This in situ control is arguably captured by steps (b) and (c) in
             claim 2. Although I have some concerns about this claim being
             framed in terms of functional language without any indication of

4
     (D.I. 21 at 11-12).
5
     (D.I. 21 at 6).
6
     See e.g., Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1337
     (Fed. Cir. 2017); McRO, 837 F.3d at 1314; Affinity Labs, 838 F.3d at 1258.
7
     (D.I. 21 at 6 & 9; see also ’138 Patent at 3:24-63).
8
     (’138 Patent at 3:24-41).


                                               10
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 11 of 15 PageID #: 385




            how to achieve that in situ control, I cannot conclude at this stage
            that the claim is directed to an abstract idea – more particularly to
            the abstract idea articulated by Defendants – instead of some
            improvement in a specific mud telemetry and drilling process.

                    Thus, when the claims are considered as a whole and based
            on the current record, the Court cannot agree with Defendants that
            the claims are directed to the abstract idea asserted. It may be,
            however, that further proceedings and a more developed record
            lends clarity to this issue. I will thus follow the approach of Judge
            Bryson in a similar situation while he was sitting by designation in
            IDB Ventures, LLC v. Charlotte Russe Holdings, Inc. in the Eastern
            District of Texas[9] and deny the motion to dismiss. And in doing
            so, I am denying the motion with leave to renew it at summary
            judgment to the extent that there are no factual issues precluding
            that.

                    And just to be complete, given that Defendants have not
            persuaded me on the current record that the claims are directed to
            the abstract idea of data transmission, I need not address Step 2 of
            the Alice / Mayo analysis here.[10]

                    Next, I turn to the arguments that the pleading fails to meet
            the pleading standards of Iqbal and Twombly.

                    As previously noted, Defendants move to dismiss claims of
            direct, indirect and willful infringement as to claim 2, the only
            asserted claim called out in the First Amended Complaint. The other
            asserted claims all depend on claim 2.

                    Initially I note that in their papers, Defendants also argued
            that the First Amended Complaint fails to plausibly allege
            infringement of any claim of the ’138 Patent apart from claims 2
            through 6, but this issue has been resolved by Plaintiff’s
            representation on the July 15, 2020 teleconference in which Plaintiff
            stated that it would not be asserting any claims other than claims 2
            through 6 in this case. So I will address the arguments on pleading
            sufficiency only in the context of claims 2 through 6 of the
            ’138 Patent, all of which are method claims.




9
     IDB Ventures, LLC v. Charlotte Russe Holdings, Inc., No. 2:17-660-WCB-RSP, 2018 WL
     5634231, at *5 (E.D. Tex. Oct. 31, 2018).
10
     See Core Wireless, 880 F.3d at 1363.


                                             11
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 12 of 15 PageID #: 386




                    Plaintiff accuses Defendants’ Mudlink MWD Kit (a product)
            of infringing the asserted claims.[11]

                    As to direct infringement, Defendants argue that they cannot
            be liable for direct infringement of claim 2 based on the
            manufacture, sale, offer for sale or importation of the accused
            Mudlink Kit because claim 2 is a method claim that requires
            performance of each and every step of the claimed method (i.e.,
            “use” under § 271(a)). I agree, and based on the argument today, so
            does Plaintiff. Now, I note that Plaintiff’s First Amended Complaint
            is somewhat sloppy in that it uses the highly disfavored “and/or”
            language, asserting that Defendants “have directly infringed and
            continue to directly infringe under 35 U.S.C. § 271(a) one or more
            claims of the ’138 Patent either literally and/or under the doctrine of
            equivalents, by making, using, selling, and/or offering for sale in the
            United States the Accused Products and Services that infringe one
            or more claims of the ’138 Patent.”[12] This language makes it
            unclear what activity under § 271(a) is actually accused of
            infringement. But based on the argument today, I understand that
            only use is being asserted. To the extent any other actions are
            asserted, they are dismissed.

                     Defendants further argue that there are insufficient
            allegations that Defendants actually perform each and every step of
            the claimed method with the Mudlink Kit, which is required to give
            rise to a claim of direct infringement.[13]

                    As to this issue, Plaintiff alleges that Defendants’
            salespeople and technical representatives “troubleshoot the Kit at oil
            field drilling sites” both during and after installation.[14] A plausible
            inference from this is that Defendants have “used” the Mudlink Kit
            at least in a testing capacity, thereby resulting in performance of
            each step of the claimed method.

                    Thus, I find that Plaintiff has met the relatively low threshold
            for pleading direct infringement under Disc Disease as it relates to
            allegations of “use” within the meaning of § 271(a).


11
     (See, e.g., D.I. 16 ¶¶ 13-15).
12
     (D.I. 16 ¶ 30).
13
     (D.I. 20 at 13-15).
14
     (D.I. 16 ¶ 22).



                                               12
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 13 of 15 PageID #: 387




                    As to induced infringement, Defendants argue that Plaintiff
            has not sufficiently identified the underlying act of direct
            infringement – i.e., who the third-party user is and how their use of
            the Mudlink Kit causes transmission of information from surface to
            downhole – and Defendants also argue that Plaintiff fails to
            adequately allege specific intent to encourage another’s
            infringement, which is required for inducement.[15]

                    I disagree. Although Plaintiff does not have to identify who
            the third-party users are, Plaintiff does allege that Defendants’
            customers use the Mudlink Kit in an infringing manner and, further,
            Plaintiff identifies Halliburton as a customer of Defendants.[16]

                     As to adequately alleging Defendants’ specific intent to
            induce infringement, I note that Defendants received notice of the
            allegation of infringement from the original complaint – and the pre-
            suit letter – yet continued their marketing, instruction and technical
            support activities. One plausible inference from this is that
            Defendants specifically intend to induce customers to infringe the
            ’138 Patent. Indeed, this Court and other courts in this District have
            found a specific intent to induce to be sufficiently pleaded where a
            plaintiff alleges that the defendant continues marketing the accused
            products despite receiving notice of an asserted patent and its
            purported infringement from an earlier pleading.[17]

                    Next, we have contributory infringement. Defendants argue
            that Plaintiff has not alleged “no substantial noninfringing uses”
            with sufficient factual matter to render that allegation plausible. The
            Court generally agrees, however, with Plaintiff that this element of
            contributory infringement may in some instances be plausibly
            alleged by affirmatively pleading that there are no such
            noninfringing uses when that allegation is not undermined by the
            rest of the pleading at issue. Although during the argument
            Defendants argued that the Mudlink Job Report 2, which does not
            specifically mention downlinking, undermines the assertion of no

15
     (D.I. 20 at 15-18).
16
     (See, e.g., D.I. 16 ¶¶ 19, 31 & 37-39).
17
     See DoDots Licensing Sols. LLC v. Lenovo Holding Co., No. 18-098 (MN), 2019 WL
     3069773 (D. Del. July 12, 2019); see also ReefEdge Networks, LLC v. Juniper Networks,
     Inc., 29 F. Supp. 3d 455, 460 (D. Del. 2014) (“ReefEdge’s allegations of Juniper’s
     marketing activities and instructions to customers to use the accused products in an
     infringing manner, even after Juniper had actual notice of the alleged infringement by
     specific accused products as a result of the filing of the original complaint, pleads specific
     intent to induce infringement with sufficient particularity.”).


                                               13
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 14 of 15 PageID #: 388




            noninfringing alternatives, I cannot conclude on the record before
            me that that is the case.

                    Finally, we have willful infringement. Defendants argue that
            Plaintiff is required to allege facts that support a finding of
            “culpability and egregiousness.” Here, Plaintiff alleges – with
            factual support – that it sent Defendants a letter prior to this lawsuit
            which stated Plaintiff’s belief that the Mudlink Kit infringed the
            ’138 Patent.[18]

                    Defendants responded to that letter, denying infringement
            and alleging the ’138 Patent was invalid.[19] In the Court’s view,
            these allegations plausibly suggest that Defendants had the requisite
            knowledge of infringement to support a claim of willful
            infringement.

                     I disagree with Defendants that Plaintiff is required to also
            plausibly plead acts of egregiousness, which is a necessary element
            to enhancement of damages under Halo. Willful infringement and
            enhancement flowing from that willfulness are separate inquiries.
            Indeed, in Eko Brands, LLC v. Adrian Rivera Maynez Enterprises,
            Inc.,[20] the Federal Circuit found that a jury instruction defining
            willful infringement as being reserved for the most egregious
            behavior was erroneous because it conflated the willfulness inquiry
            with the enhancement inquiry, the latter of which is for the Court to
            decide. The Federal Circuit explained that, “[u]nder Halo, the
            concept of ‘willfulness’ requires a jury to find no more than
            deliberate or intentional infringement.”[21] In the Court’s view, that
            the Federal Circuit does not require egregiousness for a jury finding
            of willful infringement suggests that pleading egregiousness is not
            necessary to state a claim for willfulness.[22]

                    Plaintiff has plausibly alleged that Defendants continued
            their purported infringement after receiving a letter from Plaintiff

18
     (D.I. 16 ¶¶ 26-27).
19
     (D.I. 16 ¶ 28).
20
     946 F.3d 1367 (Fed. Cir. 2020).
21
     Eko, 946 F.3d at 1378.
22
     See NNCrystal US Corp. v. Nanosys, Inc., No. 19-1307-RGA, 2020 WL 616307, at *4 (D.
     Del. Feb. 10, 2020) (“To plead a claim of willful infringement, the complaint must allege
     that the accused infringer knew of the patent-in-suit, and knowingly or intentionally
     infringed the patent after acquiring that knowledge.”).


                                              14
Case 1:19-cv-01166-MN Document 49 Filed 07/29/20 Page 15 of 15 PageID #: 389




           outlining how Defendants infringed the ’138 Patent, and a plausible
           inference from the continued activity is that it was intentional or
           deliberate, thereby giving rise to a plausible claim of willful
           infringement.

                   [I]n sum, although the pleading is no model of clarity, the
           Court finds that Plaintiff has plausibly alleged direct, indirect and
           willful infringement under the standards of Iqbal and Twombly.
           That being said, to the extent there are claims of direct infringement
           based on anything other than Defendants’ use of the accused
           Mudlink Kit or claims of joint infringement, which I have been told
           are not asserted yet in this case, but to the extent that there was any
           argument that they were, those are dismissed.




                                                  The Honorable Maryellen Noreika
                                                  United States District Judge




                                             15
